                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                  NO: 4:13-CR-28-BR

                                                        )
    UNITED STATES OF AMERICA,                           )
                                                        )
          v.                                            )
                                                        )                      ORDER
    LARRY D. HILL, JR.,                                 )
                                                        )
                                 Defendant.             )
                                                        )
                                                        )
 

        This matter is before the court on defendant’s motions to expedite his § 2241 habeas

corpus proceeding, (DE # 171), to amend the presentence report (“PSR”) to include a declaration

regarding his drug and alcohol problems, (DE # 176), and for appointment of counsel in his §

2241 proceeding, (DE # 177).

        As for the motions related to his § 2241 proceeding, the court notes that those motions

contain the case number for this case. However, this criminal case is separate and distinct from

defendant’s § 2241 proceeding, Case No. 5:18-HC-2024-BO. As such, any motion for relief

pertaining to that proceeding must be filed in that proceeding. Defendant’s motions to expedite

and for appointment of counsel are DENIED WITHOUT PREJUDICE. Defendant may refile

the motions in his § 2241 proceeding, with the proper case number in the caption.

        As for defendant’s motion to amend the PSR, this criminal case concluded years ago.

The time to submit any objection to the PSR has passed, see Fed. R. Crim. P. 32(j) (“Within 14

days after receiving the presentence report, the parties must state in writing any objections[.]”),

and amendment of the PSR at this stage would be limited to clerical errors, see United States v.
Blackmon, 698 F. App’x 113-14 (4th Cir. 2017) (per curiam), which information about drug and

alcohol use obviously is not. The motion to amend the PSR is DENIED.

              This 2 October 2018.




                                                 

 

                                                        __________________________________ 
                                                                    W. Earl Britt
                                                                    Senior U.S. District Judge




                                                                 2 
 
